i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00674-CV

                                           Angelita RAMOS,
                                              Appellant

                                                    v.

                                            Sandra PEREZ,
                                               Appellee

                      From the 229th Judicial District Court, Duval County, Texas
                                      Trial Court No. DC-07-22
                          Honorable Alex William Gabert, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 23, 2008

DISMISSED

           Appellant has filed a motion indicating that the parties have fully resolved and settled all

issues in dispute. Because the parties have reached a final settlement of all issues raised in this

appeal, appellant asks that we dismiss this appeal. See TEX . R. APP . P. 42.1(a)(1). Appellant’s

motion to dismiss is granted, and this appeal is dismissed. Costs of appeal are taxed against the

appellant. See id. at (d).

                                                         PER CURIAM